Citation Nr: 0305334	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  96-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1967.

The claims file contains a report of a June 1994 rating 
decision wherein entitlement to service connection for PTSD 
was denied.  The veteran referenced sources of additional 
information in support of his claim and the RO developed the 
record accordingly.  It is clear that the RO construed his 
claim as ongoing until the August 1995 rating decision.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for PTSD.

In January 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In July 1997 and March 1999, the Board remanded the claim to 
the RO for further development and adjudicative action.  

In October 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  The veteran did not engage in combat in service.

3.  The competent, credible, and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the finding of service-related PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The July 1965 induction examination and medical history 
reports are negative for psychiatric disorders.  The veteran 
noted depression and excessive worry on his September 1967 
medical history report.  A psychiatric evaluation was 
conducted in September 1967, and no disease was found.  

The service records show that the veteran was in Vietnam from 
July 1966 to December 1967.  From July 1966 to April 1967, he 
served as a receiving and shipping clerk with the 463rd 
Supply Company (CS).  From April to December 1967, he served 
as a supply clerk with the 248th Supply Company (RP).  Listed 
campaigns include Vietnam Counteroffensive Phase II.  The 
records do not show that the veteran received awards or 
decorations associated with combat service.

VA records dated in the 1990s and 2000, include references to 
a diagnosis of PTSD.  The records also reflect the diagnosis 
and treatment of major depressive disorder with psychosis.  

The veteran was seen in November 1993 to complete his PCT 
assessment for PTSD.  The veteran described what the examiner 
felt sounded like fugues.  The examiner noted that the 
veteran said that several of these episodes occurred while he 
was in Vietnam, and that he was sent to a psychiatrist at a 
hospital in Na Trang on three or four occasions.  He was 
finally confined to the stockades at Long Binh for six 
months, and finally sent back home where he received his 
honorable discharge.  According to the veteran, his records 
burned in the fire at the National Personnel Records Center 
in 1967.  The examiner noted that the veteran's MMPI results 
were grossly elevated and not seen as "valid" for this 
population, and that his Mississippi PTSD scale was valid and 
that his responses were in a range typical for veterans with 
PTSD in this population.  The veteran was referred to a staff 
physician.  

When seen by the staff physician in December 1993, the 
veteran complained of various symptoms that he has 
experienced since his return from Vietnam.  However, he did 
not notice them when he lived alone.  Following an evaluation 
of the veteran, the examiner noted an impression of PTSD.  
The staff physician reported that the symptoms had an onset 
while in Vietnam in 1966 and that they had remained active 
since his return home.  Subsequent entries dated in 1994, 
reflect the staff physician's report of treating the veteran 
for anxiety.  

On a visit in August 1995, the examiner noted an assessment 
of "probable PTSD."  

A VA examination was conducted in July 1995.  The veteran 
related that while in Vietnam, he was on convoy for most of 
the time and was a guard.  He disposed of food in the sea and 
was instructed to shoot boats that were trying to bring the 
food back.  He reported that he was not wounded, overrun, or 
taken as a prisoner of war.  He reported that he lost about 
twenty-one days, but the examiner pointed out that it looked 
like more from the record.  He did not kill anyone, or use 
alcohol or drugs while in Vietnam.  It was noted that he had 
received some article 15s and detained for 60 days.  He was 
went to a psychiatrist and then to the stockade.  He was sent 
back home for the convenience of the government.  The 
examiner reported an impression of chronic dysthymia.  

The examiner did not see enough to make a diagnosis of PTSD 
in the veteran's emotional reaction or his words.  The 
examiner did not find enough in the chart to make it any 
clearer.  The examiner noted that the veteran was apparently 
sent home for the convenience of the government and let out 
because he was not where he was supposed to be for long 
periods.  The examiner did not see a record of the veteran 
having seen a psychiatrist while over there.  

A hearing was conducted at the RO in January1996.  The 
veteran testified that at times, they were under hostile 
fire.  He named an individual that he heard that they had 
lost in 1966.  He stated that a hand grenade wounded him, and 
that a small piece of metal is under his skin in the upper 
chest area near the left shoulder.  However, he did not 
receive a Purple Heart.  He testified he was informed that 
his records had been destroyed in a fire in Missouri.  While 
with the 287th, they would throw away food and the Vietnamese 
would be killed in attempts to bring the food back.  Most of 
the time, he was with the Quartermasters and they would go on 
convoys taking out C-rations.  In addition to driving trucks, 
he had to pull guard duty.  He rode as a gunner on the truck.  
They experienced hostile fire.  The veteran reported that he 
was placed in the 9th Military Brigade and then the 287th that 
was involved with throwing out damaged food.  He saw 
Vietnamese killed in attempts to bring the food back.  He was 
located across from a graves registration site.   

In July 1998, a stressor statement was submitted.  The 
veteran reported that when he first entered Vietnam, he was 
near Saigon and that he saw dead bodies and parts strapped to 
airplane pallets.  There were incidents of gunfire, land 
missiles during the night hours.  His camp had been attacked 
and many were injured and killed.  Later, he was moved to Qui 
Nhon and was assigned various duties.  He was located across 
from the graves registration area where he would see dead 
bodies.  The veteran started having problems and was sent for 
a psychiatric evaluation.  He was then transferred to another 
unit where they disposed of bad food by sinking it in the 
sea.  Many Vietnamese were caught in the crossfire trying to 
bring the food back to share.  He was afraid to walk guard 
duty without a weapon and going to an ammunitions dump.  The 
veteran also recalled hearing gunfire from a helicopter.  
In accordance with the Board's July 1997 remand, a VA 
examination was conducted in August 1998.  The veteran 
reported that while stationed near Saigon and Qui Nhon for 
five months, they disposed of damaged food by sinking it at 
sea.  They had to shoot at Vietnamese who tried to bring the 
food back.  When the veteran reported that they used a grease 
gun, the examiner asked about the ammunition.  The veteran 
stated that it took an M-14 clip, which the examiner noted 
that a grease gun takes 45 ammunition.  For four months, he 
served as a guard while in Phu Tuy and was a provisions 
guard.  The veteran was not wounded, taken prisoner of war, 
or aware of killing anyone.  He named an individual that they 
lost, but he did not witness his death.  He reported that he 
was sent to Na Trang to see a psychologist and locked up for 
four months.  He received an honorable discharge.  The 
examiner reported an impression of chronic major depression 
and commented that he was unable to get the details requested 
by the Board, and expressed his doubt that anyone could 
accomplish that task.  

In a statement dated in January 1999, the veteran reported 
that he saw blood and many dead bodies while in Vietnam.  

For a period from June to July 2001, the veteran was 
hospitalized due to complaints of suicidal ideations, 
homicidal ideations and auditory hallucinations, as well as 
medical problems.  The psychiatric diagnoses listed include 
severe major depressive disorder with psychotic features, 
PTSD, and panic disorder with agoraphobia.  

In July 2002, the United States Armed Services Center for 
Research of Unit Records (USASCRUR), provided extracts from 
Operational Reports-Lessons Learned for the period from 
August 1, 1966 to April 30, 1967 submitted by the U.S. Army 
Support Command, Qui Nhon (USASC-QNH).  The reports reveal 
that graves registration personnel assigned to USASC-QNH 
processed 1300 remains during the reporting period.  The base 
camp location of the 463rd Supply Company and the 248th 
Company was Qui Nhon and the higher headquarters was the 
USASC-QNH.  It was further noted that other than seeing dead 
bodies, they were unable to determine the veteran's 
stressors.  They indicated the additional information needed 
to verify other events.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  CAVC further found that where there were 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis based on the facts 
of each case.  Any evidence which is probative of the issue 
of whether a veteran engaged in combat may be used by a 
veteran to support a veteran's assertion that he was engaged 
in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be awarded, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).


The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  



Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of the date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for PTSD 
in the December 1995 statement of the case, and the 
supplemental statements of the case issued in January 1996, 
November 1998, and October 2002.  

Furthermore, with regard to notice the Board points out that 
in March 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter advised the 
veteran to submit evidence in support of his claim.  He was 
advised of what evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently place 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Therefore, the duty to 
notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Here, the RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the October 
2002 supplemental statement of the case.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO are in agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

A review of the claims file shows that in accordance with the 
Board's July 1997 and March 1999 remands, the RO requested 
and obtained additional information concerning the 
verification of the veteran's claimed stressors and obtained 
a VA examination in August 1998.  Further communication from 
the veteran and his representative following the issuance of 
the March 2001 development letter, provided information 
concerning VA treatment.  It is noted that the VA treatment 
records that the veteran referred to in his December 2001 
response, are associated with the claims folder.  

The treatment records include the veteran's references to an 
incomplete set of service medical records due to their 
destruction in a fire at the National Personnel Records 
Center (NPRC).  A review of the file indicates that this is 
not the case.  When he initially filed his claim in 1993, the 
RO requested the veteran's service medical records in January 
1994.  The February 1994 response from the NPRC indicates 
that all available requested records had been forwarded, and 
there were no references to missing records destroyed in a 
fire.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well as 
the responses to prior requests that any further attempts to 
obtain any additional records would be futile.  38 U.S.C.A. 
5103A (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (August 
29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  In 
particular, the Board finds that the probative, competent 
evidence of record is lacking with respect to a diagnosis of 
PTSD.  

As noted, the record includes VA treatment reports that 
reflect a reported diagnosis of PTSD.  Specifically, in 
December 1993, the examiner reported an impression of PTSD 
following an interview and examination of the veteran.  The 
Board acknowledges that these reports tend to show that the 
veteran has been diagnosed with PTSD.  However, the 
conclusions stated appear to have been based solely on the 
veteran's report, and not a comprehensive review of the 
record, muchless upon verified stressors.  Therefore, the 
Board finds that the conclusions stated are not sufficient to 
meet the requirement of a diagnosis.  



In this regard, the Board points out that in LeShore v. 
Brown, 8 Vet. App. 406 (1995), the CAVC held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  

Although the veteran reported such symptoms, the examiners 
could only confirm those contentions through medical 
evaluations.  Therefore, the Board places reduced probative 
value on the references to PTSD in the treatment records.  

The records from November 1993 show that the veteran's 
Mississippi PTSD scale was valid and that his responses were 
in a range typical for veterans with PTSD.  However, the MMPI 
was considered grossly elevated and not seen as valid.  The 
report does not include a definite conclusion from the 
examiner regarding an actual diagnosis of PTSD.  

Furthermore, VA examinations were conducted in July 1995 and 
August 1998 for the specific purpose of ascertaining the true 
nature and extent of severity of any psychiatric disorder(s) 
that may be present, to include PTSD.  On neither occasion 
was PTSD diagnosed.  

In the July 1995 examination report, the examiner referred to 
information contained in the veteran's service medical and 
personnel records.  The examiner did not find enough in the 
veteran's emotional reaction or words to make such a 
diagnosis and diagnosed chronic dysthymia.  As noted, the 
examination in August 1998 was conducted in accordance with 
the Board's July 1997 remand.  A review of the claims file 
indicates that as directed in the remand, the claims folder 
was made available to the examiner.  This is apparent given 
the examiner's commentary regarding the Board in the report.  
The examiner ultimately concluded that the veteran suffers 
from chronic major depression, and pointed the difficulty in 
obtaining the details requested by the Board with respect to 
the examination.  

Therefore, given the comprehensive review of the record shown 
in the VA examination reports of July 1995 and August 1998, 
the Board places greater probative weight on the findings of 
the VA examinations as they were conducted in order to 
determine the correct diagnosis of the veteran's mental 
disorder as opposed to rendering treatment.  

The Board observes that it may place greater weight on one 
medical professional's opinion over another's, depending on 
factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In short, the Board finds that the evidentiary record is 
devoid in finding a diagnosis of PTSD supported by verified 
stressors.  The USUSCRUR correspondence of record shows that 
the veteran's claimed multiple stressors could not be 
verified.  Diagnoses of PTSD contained in the record are not 
linked to stressors which have been verified.  

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

